Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 9, 2018

                            No. 04-16-00630-CR & 04-16-00631-CR

                                       Cody Lon SMITH,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court No. B-07-057 & B-15-631
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER

       The State’s brief was originally due July 6, 2018; however, the court granted an extension
of time to file the brief until August 6, 2018. The State has filed a motion requesting an
additional twenty-one days, until August 27, 2018, to file the brief.

        We grant the motion and order the State’s brief due August 27, 2018. Counsel is advised
that no further extensions of time will be granted absent a motion, filed by the date the brief is
due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance. If the brief or a conforming motion is not filed by the date ordered, the court
submit the appeal without a State’s brief.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court